In an action for annulment of a marriage on the ground of fraud, plaintiff appeals from an order of the Supreme Court, Kings County, entered November 22, 1965, which (a) denied her motion for a protective order denying disclosure as to the items contained in defendant’s demand for a bill of particulars, and (b) conditionally granted defendant’s cross motion for a preclusion order with respect to matters itemized in said demand, as modified by the order. Order modified by including in the exception provision of the second ordering paragraph that (a) the word “ exact ” is deleted from items 1 and 2 of the demand and the words “ substance of the ” are substituted in its place and' (b) item 4 is deleted. As so modified, order affirmed, without costs. The time to serve the bill of particulars is extended until 10 days .after entry of the order hereon. In our opinion, the demand was improper insofar as it requested “ exact ” statements and particulars as to matter which has not been charged against defendant. Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.